DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 8/26/22 in response to the Office Action of 5/31/22 are acknowledged and have been entered.
	Claims 35-40, 42-47, and 50-54 are pending.
	Claims 35, 38-40, 44, 47, and 54 have been amended by Applicant.
	Claims 35-40, 42-47, and 50-54 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Objections Withdrawn
	All previous objections are withdrawn.

Rejections Withdrawn
	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 103
Claims 35-40, 42-47, and 50-54 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Markovic et al (WO 2014/055415; 5/10/14; 4/13/20 IDS) in view of Sharkey et al (Advanced Drug Delivery, 2008, 60: 1407-1420) and Knox et al (Clinical Cancer Research, 1996, 2: 457-470), as evidenced by Plosker et al (Drugs, 2003, 63(8): 803-843).
Markovic et al teaches a method of therapeutically treating a subject suffering from cancer comprising administering complexes comprising ABRAXANE (albumin bound to paclitaxel) nanoparticle bound to targeting antibodies (lines 9-13 on page 14 and claim 17, in particular). Markovic et al further teaches such antibody-targeted complexes (comprising anti-VEGF antibody targeting VEGF sites of tumor) administered to subjects with tumors wherein (a) the complexes demonstrate prolongation of plasma elimination as compared to antibody alone and (b) the administered complexes result in a significantly increased percentage of tumor cells demonstrating intracellular paclitaxel of the complexes as compared to the percentage of tumor cells demonstrating intracellular paclitaxel of subjects administered ABRAXANE without a targeting antibody (lines 25-30 on page 56, in particular). Markovic et al concludes such complexes allow for prolonged circulation and increased delivery of paclitaxel of the complexes at the site of the tumor expressing the protein targeted by the complexes (lines 4-6 on page 57, in particular). Markovic et al further illustrates the antibodies arranged as a single layer of antibodies on the surface of albumin (Figure 1, in particular). Markovic et al further teaches the complexes with an average size of between 130 nM and 800 nM and wherein the average size is 160 nM (lines 24-27 on page 12, page 14-17, lines 25-30 on page 55, claim 17, claims 37-42, claims 63-72, and Examples 11-13, in particular). Markovic et al further teaches said complexes having a dissociation constant that falls between about 1x1011 M and about 1x109 M (Example 14, in particular). Markovic et al further teaches said method wherein the targeting antibodies of the complexes are anti-CD20 rituximab/Rituxan to treat leukemia and lymphoma (Table 1 and Example 6, in particular). Markovic et al further teaches making complexes comprising combining 10 mg ABRAXANE and 1mL of Rituxan at 2 or 4 mg/mL, resulting in complex sizes of 159 nM and 150 nM for 2 and 4 mg/mL Rituxan, respectively (Example 12 and Figure 26, in particular). It does not appear any complexes of Markovic et al made by combining 10 mg ABRAXANE and 1mL of Rituxan at 2 or 4 mg/mL are greater than 800 nm (see Figure 26, in particular). Markovic et al does not specifically state the number of individual antibodies on each of the nanoparticle of each complex; rather, Markovic et al references amounts of antibodies in terms of mg or mg/mL (Examples 11-13, line 16 on page 45 to line 5 on page 47, Example 12, and Figure 26, in particular). The amounts of antibodies of the complexes of Markovic et al appears to be the same as claimed, absent a showing of non-obvious differences, particularly since Markovic et al teaches nanoparticle complex sizes of approximately 160 nM (as recited by instant claims). 
Markovic et al does not specifically teach enhancing the efficacy of the complexes comprising anti-CD20 antibodies by administering a subtherapeutic amount of anti-CD20 antibodies prior to administering the complexes.  However, these deficiencies are made up in the teachings of Sharkey et al and Knox et al.
Sharkey et al teaches the anti-CD20 antibody Rituxan/rituximab is approved in the US to treat lymphoma (Table 2, in particular). Sharkey et al further teaches a strategy of reducing normal tissue that express the antigen (“since CD20 is also expressed on normal B-cells found in the blood, spleen, lymph nodes, and marrow, there is a substantial antigen sink that needs to be overcome”) from binding and uptake of an antibody of an antibody-targeted conjugate, such as a conjugate comprising an anti-CD20 antibody, comprising pre-administering an unconjugated form of the antibody (first full paragraph of the left column on page 1411 and first 11 lines of left column on page 1413, in particular).
Knox et al teaches a method of targeting lymphoma in human patients comprising administering anti-CD20 antibody-targeted conjugates (Abstract, in particular). Knox et al further teaches said method wherein the targeting of the anti-CD20 antibody-targeted conjugates is enhanced by administering 1 mg/kg of anti-CD20 antibody to the patients prior to administering the conjugates (page 462 and Figure 1, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method of treating a patient with lymphoma or leukemia expressing CD20 comprising performing the methods of  Markovic et al comprising administering to the patient complexes comprising ABRAXANE nanoparticles and anti-CD20 Rituxan antibodies (made as taught by Markovic et al) wherein the patients are administered 1 mg/kg unconjugated anti-CD20 Rituxan prior to administering the complexes in an effort to enhance efficacy by reducing targeting of normal tissue by the complexes because the administered complexes of Markovic et al are antibody-targeted conjugates that target CD20 on leukemia or lymphoma cells, Sharkey et al teaches pre-administering an unconjugated form of anti-CD20 antibody of an anti-CD20 antibody-targeted conjugate in order to reduce targeting of normal tissue that expresses the CD20 antigen targeted by the antibody-targeted conjugate, and Knox et al teaches a method of treating lymphoma in human patients comprising administering 1 mg/kg of anti-CD20 antibody to the patients prior to administering antibody-targeted conjugates improves targeting of the conjugates.
Plosker et al demonstrates a human therapeutic dose of the anti-CD20 antibody Rituximab is 375 mg/m2 (which is approximately 10.1 mg/kg; see Table 1 of https://www.fda.gov/media/72309/download ). Therefore, in view of the instant specification indicating a “subtherapeutic” dose as a dose below that normally considered therapeutic (see paragraph [0268] spanning pages 76-77, in particular) and the specification not defining the exact dose that would or would not be considered subtherapeutic for Rituximab, it is the examiner’s position that 1 mg/kg anti-CD20 Rituxan/rituximab of the combined method is a “subtherapeutic dose” (as evidenced by Plosker et al).
In particular regards to instant claims 36, 37, 52, and 53, it is the examiner’s position that the combined method’s administration of 1mg/kg of anti-CD20 Rituxan prior to administering the complexes administers the 1mg/kg of anti-CD20 Rituxan between “about” 6 and 48 hours and “about” 24 hours prior to administering the complexes. In particular regards to instant claims 38-40 and 54, it is the examiner’s position that the combined method’s administration of 1mg/kg of anti-CD20 Rituxan prior to administering the complexes administers the 1mg/kg of anti-CD20 Rituxan at a subtherapeutic amount about on half, 1/10, and/or 1/20 of a therapeutic dose. Further, it would be considered obvious for one of skill in the art to vary administrations of the unconjugated anti-CD20 antibody when performing the combined method because the administration of the unconjugated anti-CD20 antibody is a “result-effective variable” that achieves a recognized result of improving targeting of anti-CD20 conjugated constructs. Therefore, it would be considered routine experimentation to perform the combined method with different amounts of the unconjugated anti-CD20 antibody administered to determine optimum amounts of the unconjugated anti-CD20 antibody to administer when performing the combined method and the optimum timing of the administration. “[W]here the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955) (Citing In re Dreyfus, 73 F.2d 931 (CCPA 1934); In re Waite, 168 F.2d 104 (CCPA 1948)).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 8/26/22, Applicant argues Markovic is silent in regards to the impact of anti-CD20 antibodies on biodistribution to tumor versus non-tumor tissues following administration, or whether this might be improved using a pretreatment of unconjugated antibodies. Applicant further argues Plosker is silent regarding nanoparticle therapeutics, nanoparticle complexes with antibodies, or pretreatment of unconjugated antibodies prior to treatment with conjugated therapeutics. Applicant further argues the antibody-drug conjugates of Sharkey and the antibody-drug conjugates of Knox include radionucleotides, drugs, and toxins smaller in size relative to the antibodies to which they are conjugated and that neither Sharkey nor Knox consider nanoparticle complexes of the instant claims or Markovic that have particle diameters ranging from about 160 nm to about 3.5 m and that are much larger than antibodies to which they are attached. Applicant further argues that unconjugated antibodies of Sharkey and unconjugated antibodies of Knox would have less dependence on conventional flow and greater penetration in the tumor environment relative to the nanoparticles of the instant application or Markovic. Applicant further cites Schluep et al (PNAS, 2009, 106(27): 11394-11399) and Kirpotin et al (Cancer Research, 2006, 66(13): 6732-6740), which teach anti-HER antibodies of anti-HER2-nanoparticle complexes result in a “minor effect on the biodistribution of nanoparticles to tumors” wherein administered anti-HER2-nanoparticle complexes and non-targeted nanoparticles achieved similar levels of tumor tissue accumulation in HER2-overexrpressing breast cancer tumors and distributed to comparable levels in all sampled normal tissues.  However, applicant further points-out Kirpotin et al teaches anti-HER2-nanoparticle complexes exhibited improved uptake by tumor cells as compared to non-targeted nanoparticles. Applicant further argues one would not have been motivated to attach targeting moieties to nanoparticles for the purpose of improving biodistribution because the art (as evidenced by Schluep and Kirpotin) teaches that biodistribution would not be impacted. Applicant further states Schluep and Kirpotin teach nanoparticle complexes comprising antibodies with specificity to tumor antigens do not exhibit increased biodistribution to antigen-expressing tissues, e.g., antigen-expressing tumor or antigen sinks in non-tumor tissue, and argues one would not have been motivated to administer a pretreatment with unconjugated antibodies (as Sharkey or Knox). 
The amendments to the claims and the arguments found in the Reply of 8/26/22 have been carefully considered, but are not deemed persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regards to the argument that one would not have been motivated to attach targeting moieties to nanoparticles for the purpose of improving biodistribution because the art (as evidenced by Schluep and Kirpotin) teaches that biodistribution would not be impacted, the rejection does not assert one would be motivated to attach targeting moieties to nanoparticles for the purpose of improving biodistribution. Rather, the rejection states Markovic et al teaches such antibody-targeted complexes (comprising anti-VEGF antibody targeting VEGF sites of tumor) administered to subjects with tumors wherein (a) the complexes demonstrate prolongation of plasma elimination as compared to antibody alone and (b) the administered complexes result in a significantly increased percentage of tumor cells demonstrating intracellular paclitaxel of the complexes as compared to the percentage of tumor cells demonstrating intracellular paclitaxel of subjects administered ABRAXANE without a targeting antibody (lines 25-30 on page 56, in particular). Markovic et al concludes such complexes allow for prolonged circulation and increased intracellular delivery of paclitaxel of the complexes at the site of the tumor expressing the protein targeted by the complexes (lines 4-6 on page 57, in particular). It is further noted Kirpotin, cited in the Reply of 8/26/22, also teaches the benefit of intracellular delivery to tumor cells by attaching tumor-targeting antibodies to nanoparticles. Further, neither Schluep nor Kirpotin discuss an impact of attaching anti-CD20 targeting moieties to nanoparticles. Further, others in the prior art teach biodistribution of nanoparticles is improved by attaching targeting moieties to nanoparticles. For instance, Gu et al (PNAS, 2008, 105(7): 2586-2591) teaches attaching tumor-targeting moieties (specific for PSMA) improves tumor targeting of nanoparticles that are the same size (160 nM) as those of Markovic et al (see “Systemic administration of targeted NPs showed that increasing the Apt surface density from 0% (no Apt) to 1% significantly increased NP retention in tumors from 0.576 +/- 0.116% of injected dose per g (IDPG) of tissue to 1.09 +/- 0.293% of IDPG (P <0.05).” on right column of page 2589 and right column of page 2587, in particular).
In regards to the statement that Schluep and Kirpotin teach nanoparticle complexes comprising antibodies with specificity to tumor antigens do not exhibit increased biodistribution to antigen-expressing tissues, e.g., antigen-expressing tumor or antigen sinks in non-tumor tissue, and argument one would not have been motivated to administer a pretreatment with unconjugated antibodies (as Sharkey or Knox), the examiner disagrees. The antigen of Schluep and Kirpotin (HER2) differs from the antigen of the combined method (CD20). Sharkey et al teaches CD20 has a “substantial antigen sink that needs to be overcome”, as CD20 is expressed on normal B-cells found in the blood, spleen, lymph nodes, and marrow. One would be motivated with an expectation of success to administer a pretreatment with unconjugated anti-CD20 antibodies prior to administering therapeutic complexes of the combined method because Sharkey et al teaches pre-administering an unconjugated form of anti-CD20 antibody of an anti-CD20 antibody-targeted conjugate in order to reduce targeting of normal tissue that expresses the CD20 antigen targeted by the antibody-targeted conjugate due to the “substantial antigen sink that needs to be overcome”. 
While the claimed method is directed to constructs comprising anti-CD20 targeting agents and not anti-HER2 targeting agents, just like Markovic et al, Kirpotin and Gu et al teach nanoparticle complexes comprising targeting agents with specificity to tumor antigens exhibit a much greater intracellular uptake in cancer cells due to targeting as compared to uptake of non-targeted nanoparticles (Abstract of Kirpotin and right column of page 2588 of Gu et al, in particular). Kirpotin further teaches that, unlike non-targeted nanoparticles, nanoparticles comprising antibodies with specificity to HER2 accumulate within the cytoplasm of cells expressing HER2, “indicating that binding and internalization” of the nanoparticles in tumor cells occurs in vivo (left column on page 6739, in particular). KIrpotin further teaches the administered nanoparticles comprising antibodies with specificity to HER2 were distributed throughout tumor tissue “in close association with tumor cells”, while administered non-targeted nanoparticles showed “high focal accumulation within tumor stroma and less association with tumor cells” (first full paragraph on right column on page 6734, in particular). Benefit from pre-treatment with unconjugated anti-HER2 antibodies would likely be obtained by unconjugated anti-HER2 antibodies binding such stroma prior to administering therapeutic nanoparticles targeted by anti-HER2 antibodies if said stroma is considered a “substantial antigen sink that needs to be overcome”. However, the instant claims are not directed to HER2 or anti-HER2 antibodies and this rejection does not assert stroma is considered a “substantial antigen sink that needs to be overcome” for anti-HER2 antibodies.

Double Patenting
Claims 35-40, 42-47, and 50-54 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,471,145 B2 in view of Markovic et al (WO 2014/055415; 5/10/14), Sharkey et al (Advanced Drug Delivery, 2008, 60: 1407-1420) and Knox et al (Clinical Cancer Research, 1996, 2: 457-470), as evidenced by Plosker et al (Drugs, 2003, 63(8): 803-843). The patent claims differ from the instant claims in that the patent claims do not recite subjects of the patent claims administered complexes of the patent claims have CD20-expressing cancer cells, that complexes of the patent claims have between about 100 to about 1000 antibodies with recited dissociation constants on the surface of the nanoparticles, or administering a subtherapeutic amount of anti-CD20 antibodies to the subject followed by the patent claims’ administering of the anti-CD20 complexes to the subject. However, one of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method of treating patients with lymphoma or leukemia expressing CD20 comprising performing methods of the patent comprising administering to patients with cancer the reconstituted complexes of the patent claims in order to kill CD20 expressing cancer cells, wherein the patients are administered 1 mg/kg unconjugated anti-CD20 Rituximab prior to administering the complexes in an effort to enhance efficacy by reducing targeting of normal tissue by the conjugates because the administered complexes are antibody-targeted conjugates that target CD20 on leukemia or lymphoma cells (see Markovic et al), Sharkey et al teaches pre-administering an unconjugated form of the antibody of an antibody-targeted conjugate in order to reduce targeting of normal tissue that expresses the antigen targeted by the antibody-targeted conjugate, and Knox et al teaches a method of treating lymphoma in human patients comprising administering 1 mg/kg of anti-CD20 antibody to the patients prior to administering antibody-targeted conjugates improves targeting of the conjugates. Further, such complexes predictably have about 100 to about 1000 antibodies with recited dissociation constants because Markovic et al teaches such complexes having a dissociation constant that falls between about 1x1011 M and about 1x109 M (Example 14, in particular), Markovic et al teaches such complexes wherein the antibodies are on the surface of the nanoparticles (Figure 1, in particular), and amounts of antibodies of the complexes of patent claims appear to be the same as instant claims, absent a showing of non-obvious differences, particularly since complexes of the instant claims and patent claims are the same size.
Plosker et al demonstrates a therapeutic dose of the anti-CD20 antibody Rituximab is 375 mg/m2  (which is approximately 10.1 mg/kg; see Table 1 of https://www.fda.gov/media/72309/download ).Therefore, in view of the instant specification indicating a “subtherapeutic” dose as a dose below that normally considered therapeutic (see paragraph [0268] spanning pages 76-77, in particular) and the specification not defining the exact dose that would or would not be considered subtherapeutic for Rituximab, it is the examiner’s position that 1mg/kg anti-CD20 Rituxan/rituximab of the combined method is a “subtherapeutic dose” (as evidenced by Plosker et al).
In particular regards to instant claims 36, 37, 52, and 53, it is the examiner’s position that the combined method’s administration of 1mg/kg of anti-CD20 Rituxan prior to administering the complexes administers the 1mg/kg of anti-CD20 Rituxan between “about” 6 and 48 hours and “about” 24 hours prior to administering the complexes. In particular regards to instant claims 38-40 and 54, it is the examiner’s position that the combined method’s administration of 1mg/kg of anti-CD20 Rituxan prior to administering the complexes administers the 1mg/kg of anti-CD20 Rituxan at a subtherapeutic amount about on half, 1/10, and/or 1/20 of a therapeutic dose. Further, it would be considered obvious for one of skill in the art to vary administrations of the unconjugated anti-CD20 antibody when performing the combined method because the administration of the unconjugated anti-CD20 antibody is a “result-effective variable” that achieves a recognized result of improving targeting of anti-CD20 conjugated constructs. Therefore, it would be considered routine experimentation to perform the combined method with different amounts of the unconjugated anti-CD20 antibody administered to determine optimum amounts of the unconjugated anti-CD20 antibody to administer when performing the combined method and the optimum timing of the administration. “[W]here the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955) (Citing In re Dreyfus, 73 F.2d 931 (CCPA 1934); In re Waite, 168 F.2d 104 (CCPA 1948)).
It is further noted claim 1 of the patent appears to have a typographical issue - reciting “CMG” instead of “CD20”.
In the Reply of 8/26/22, Applicant requests this rejection be held in abeyance until claims are found otherwise allowable.

Claims 35-40, 42-47, and 50-54 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,596,112 B2 in view of Markovic et al (WO 2014/055415; 5/10/14), Sharkey et al (Advanced Drug Delivery, 2008, 60: 1407-1420) and Knox et al (Clinical Cancer Research, 1996, 2: 457-470), as evidenced by Plosker et al (Drugs, 2003, 63(8): 803-843). The patent claims differ from the instant claims in that the patent claims do not recite subjects of the patent claims administered complexes of the patent claims have CD20-expressing cancer cells, that complexes of the patent claims have between about 100 to about 1000 antibodies with recited dissociation constants on the surface of the nanoparticles, or administering a subtherapeutic amount of anti-CD20 antibodies to the subject followed by the patent claims’ administering of the anti-CD20 complexes to the subject. However, one of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method of treating patients with lymphoma or leukemia expressing CD20 comprising performing methods of the patent comprising administering to patients with cancer the reconstituted complexes of the patent claims in order to kill CD20 expressing cancer cells, wherein the patients are administered 1 mg/kg unconjugated anti-CD20 Rituximab prior to administering the complexes in an effort to enhance efficacy by reducing targeting of normal tissue by the conjugates because the administered complexes are antibody-targeted conjugates that target CD20 on leukemia or lymphoma cells (see Markovic et al), Sharkey et al teaches pre-administering an unconjugated form of the antibody of an antibody-targeted conjugate in order to reduce targeting of normal tissue that expresses the antigen targeted by the antibody-targeted conjugate, and Knox et al teaches a method of treating lymphoma in human patients comprising administering 1 mg/kg of anti-CD20 antibody to the patients prior to administering antibody-targeted conjugates improves targeting of the conjugates. Further, such complexes predictably have about 100 to about 1000 antibodies with recited dissociation constants because Markovic et al teaches such complexes having a dissociation constant that falls between about 1x1011 M and about 1x109 M (Example 14, in particular), Markovic et al teaches such complexes wherein the antibodies are on the surface of the nanoparticles (Figure 1, in particular), and amounts of antibodies of the complexes of patent claims appear to be the same as instant claims, absent a showing of non-obvious differences, particularly since complexes of the instant claims and patent claims are the same size.
Plosker et al demonstrates a therapeutic dose of the anti-CD20 antibody Rituximab is 375 mg/m2 (which is approximately 10.1 mg/kg; see Table 1 of https://www.fda.gov/media/72309/download ). Therefore, in view of the instant specification indicating a “subtherapeutic” dose as a dose below that normally considered therapeutic (see paragraph [0268] spanning pages 76-77, in particular) and the specification not defining the exact dose that would or would not be considered subtherapeutic for Rituximab, it is the examiner’s position that 1mg/kg anti-CD20 Rituxan/rituximab of the combined method is a “subtherapeutic dose” (as evidenced by Plosker et al).
In particular regards to instant claims 36, 37, 52, and 53, it is the examiner’s position that the combined method’s administration of 1mg/kg of anti-CD20 Rituxan prior to administering the complexes administers the 1mg/kg of anti-CD20 Rituxan between “about” 6 and 48 hours and “about” 24 hours prior to administering the complexes. In particular regards to instant claims 38-40 and 54, it is the examiner’s position that the combined method’s administration of 1mg/kg of anti-CD20 Rituxan prior to administering the complexes administers the 1mg/kg of anti-CD20 Rituxan at a subtherapeutic amount about on half, 1/10, and/or 1/20 of a therapeutic dose. Further, it would be considered obvious for one of skill in the art to vary administrations of the unconjugated anti-CD20 antibody when performing the combined method because the administration of the unconjugated anti-CD20 antibody is a “result-effective variable” that achieves a recognized result of improving targeting of anti-CD20 conjugated constructs. Therefore, it would be considered routine experimentation to perform the combined method with different amounts of the unconjugated anti-CD20 antibody administered to determine optimum amounts of the unconjugated anti-CD20 antibody to administer when performing the combined method and the optimum timing of the administration. “[W]here the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955) (Citing In re Dreyfus, 73 F.2d 931 (CCPA 1934); In re Waite, 168 F.2d 104 (CCPA 1948)).
In the Reply of 8/26/22, Applicant requests this rejection be held in abeyance until claims are found otherwise allowable.

Claims 35-40, 42-47, and 50-54 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,610,484 B2 in view of Markovic et al (WO 2014/055415; 5/10/14). The patent claims differ from the instant claims in that the patent claims do not recite subjects of the patent claims administered complexes of the patent claims have between about 100 to about 1000 antibodies with recited dissociation constants on the surface of the nanoparticles. However, such complexes predictably have about 100 to about 1000 antibodies with recited dissociation constants because Markovic et al teaches such complexes generated using about the same amount of albumin and antibodies as patent claims 4-7 having a dissociation constant that falls between about 1x1011 M and about 1x109 M (Example 14, in particular), Markovic et al teaches such complexes wherein the antibodies are on the surface of the nanoparticles (Figure 1, in particular), and amounts of antibodies of the complexes of patent claims appear to be the same as instant claims, absent a showing of non-obvious differences, particularly since complexes of the instant claims are the same size as those of Markovic et al that are generated using about the same amounts of albumin and antibodies of both Markovic et al and the patent claims.
In the Reply of 8/26/22, Applicant requests this rejection be held in abeyance until claims are found otherwise allowable.

Claims 35-40, 42-47, and 50-54 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 of U.S. Patent No. 11,241,387 B2 in view of Markovic et al (WO 2014/055415; 5/10/14), Sharkey et al (Advanced Drug Delivery, 2008, 60: 1407-1420) and Knox et al (Clinical Cancer Research, 1996, 2: 457-470), as evidenced by Plosker et al (Drugs, 2003, 63(8): 803-843). The patent claims differ from the instant claims in that the patent claims do not recite administered complexes of the patent claims kill CD20-expressing cancer cells of the patent claims after administering a subtherapeutic amount of anti-CD20 antibodies to a patient with a cancer that expresses CD20 followed by administering the patent’s anti-CD20 complexes to the patient. However, one of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method of treating a patient with lymphoma or leukemia expressing CD20 comprising performing methods of  Markovic et al after reconstituting the compositions of patent claim 1 (as recited by patent claim 16) and administer to patients with cancer the reconstituted complexes in order to kill CD20 expressing cancer cells (as recited by patent claim 16), wherein the patients are administered 1 mg/kg unconjugated anti-CD20 Rituximab prior to administering the complexes in an effort to enhance efficacy by reducing targeting of normal tissue by the conjugates because the administered complexes are antibody-targeted conjugates that target CD20 on leukemia or lymphoma cells, Sharkey et al teaches pre-administering an unconjugated form of the antibody of an antibody-targeted conjugate in order to reduce targeting of normal tissue that expresses the antigen targeted by the antibody-targeted conjugate, and Knox et al teaches a method of treating lymphoma in human patients comprising administering 1 mg/kg of anti-CD20 antibody to the patients prior to administering antibody-targeted conjugates improves targeting of the conjugates.
Plosker et al demonstrates a therapeutic dose of the anti-CD20 antibody Rituximab is 375 mg/m2 (which is approximately 10.1 mg/kg; see Table 1 of https://www.fda.gov/media/72309/download ).Therefore, in view of the instant specification indicating a “subtherapeutic” dose as a dose below that normally considered therapeutic (see paragraph [0268] spanning pages 76-77, in particular) and the specification not defining the exact dose that would or would not be considered subtherapeutic for Rituximab, it is the examiner’s position that 1mg/kg anti-CD20 Rituxan/rituximab of the combined method is a “subtherapeutic dose” (as evidenced by Plosker et al).
In particular regards to instant claims 36, 37, 52, and 53, it is the examiner’s position that the combined method’s administration of 1mg/kg of anti-CD20 Rituxan prior to administering the complexes administers the 1mg/kg of anti-CD20 Rituxan between “about” 6 and 48 hours and “about” 24 hours prior to administering the complexes. In particular regards to instant claims 38-40 and 54, it is the examiner’s position that the combined method’s administration of 1mg/kg of anti-CD20 Rituxan prior to administering the complexes administers the 1mg/kg of anti-CD20 Rituxan at a subtherapeutic amount about on half, 1/10, and/or 1/20 of a therapeutic dose. Further, it would be considered obvious for one of skill in the art to vary administrations of the unconjugated anti-CD20 antibody when performing the combined method because the administration of the unconjugated anti-CD20 antibody is a “result-effective variable” that achieves a recognized result of improving targeting of anti-CD20 conjugated constructs. Therefore, it would be considered routine experimentation to perform the combined method with different amounts of the unconjugated anti-CD20 antibody administered to determine optimum amounts of the unconjugated anti-CD20 antibody to administer when performing the combined method and the optimum timing of the administration. “[W]here the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955) (Citing In re Dreyfus, 73 F.2d 931 (CCPA 1934); In re Waite, 168 F.2d 104 (CCPA 1948)).
In the Reply of 8/26/22, Applicant requests this rejection be held in abeyance until claims are found otherwise allowable.

Claims 35-40, 42-47, and 50-54 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 of U.S. Patent No. 11,311,631 B2 in view of Markovic et al (WO 2014/055415; 5/10/14), Sharkey et al (Advanced Drug Delivery, 2008, 60: 1407-1420) and Knox et al (Clinical Cancer Research, 1996, 2: 457-470), as evidenced by Plosker et al (Drugs, 2003, 63(8): 803-843). The patent claims differ from the instant claims in that the patent claims do not recite administering complexes of the patent claims to patients after administering a subtherapeutic amount of anti-CD20 antibodies to the patients with cancers that expresses CD20 followed and wherein the complexes comprise the recited numbers of antibodies. However, one of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method of treating a patient with lymphoma or leukemia expressing CD20 comprising performing methods of  Markovic et al by administering to patients with cancer the complexes of the instant claims in order to kill CD20 expressing cancer cells (as recited by patent claim 16), wherein the patients are administered 1 mg/kg unconjugated anti-CD20 Rituximab prior to administering the complexes in an effort to enhance efficacy by reducing targeting of normal tissue by the conjugates because the administered complexes are antibody-targeted conjugates that target CD20 on leukemia or lymphoma cells, Sharkey et al teaches pre-administering an unconjugated form of the antibody of an antibody-targeted conjugate in order to reduce targeting of normal tissue that expresses the antigen targeted by the antibody-targeted conjugate, and Knox et al teaches a method of treating lymphoma in human patients comprising administering 1 mg/kg of anti-CD20 antibody to the patients prior to administering antibody-targeted conjugates improves targeting of the conjugates.
Further, such complexes predictably have about 100 to about 1000 antibodies because amounts of antibodies of the complexes of patent claims appear to be the same as instant claims, absent a showing of non-obvious differences, particularly since complexes of the instant claims and patent claims are the same size.
Plosker et al demonstrates a therapeutic dose of the anti-CD20 antibody Rituximab is 375 mg/m2 (which is approximately 10.1 mg/kg; see Table 1 of https://www.fda.gov/media/72309/download ). Therefore, in view of the instant specification indicating a “subtherapeutic” dose as a dose below that normally considered therapeutic (see paragraph [0268] spanning pages 76-77, in particular) and the specification not defining the exact dose that would or would not be considered subtherapeutic for Rituximab, it is the examiner’s position that 1mg/kg anti-CD20 Rituxan/rituximab of the combined method is a “subtherapeutic dose” (as evidenced by Plosker et al).
In particular regards to instant claims 36, 37, 52, and 53, it is the examiner’s position that the combined method’s administration of 1mg/kg of anti-CD20 Rituxan prior to administering the complexes administers the 1mg/kg of anti-CD20 Rituxan between “about” 6 and 48 hours and “about” 24 hours prior to administering the complexes. In particular regards to instant claims 38-40 and 54, it is the examiner’s position that the combined method’s administration of 1mg/kg of anti-CD20 Rituxan prior to administering the complexes administers the 1mg/kg of anti-CD20 Rituxan at a subtherapeutic amount about on half, 1/10, and/or 1/20 of a therapeutic dose. Further, it would be considered obvious for one of skill in the art to vary administrations of the unconjugated anti-CD20 antibody when performing the combined method because the administration of the unconjugated anti-CD20 antibody is a “result-effective variable” that achieves a recognized result of improving targeting of anti-CD20 conjugated constructs. Therefore, it would be considered routine experimentation to perform the combined method with different amounts of the unconjugated anti-CD20 antibody administered to determine optimum amounts of the unconjugated anti-CD20 antibody to administer when performing the combined method and the optimum timing of the administration. “[W]here the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955) (Citing In re Dreyfus, 73 F.2d 931 (CCPA 1934); In re Waite, 168 F.2d 104 (CCPA 1948)).
In the Reply of 8/26/22, Applicant requests this rejection be held in abeyance until claims are found otherwise allowable.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/             Primary Examiner, Art Unit 1642